 Case 3:20-cv-00758-JPG Document 43 Filed 01/25/21 Page 1 of 5 Page ID #431
37197-1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DEBORAH LAUFER, Individually,

                 Plaintiff,

          v.                                          Case No. 3:20-cv-00758-JPG

 OLD CAPITOL PROPERTIES, LLC d/b/a
 HOLIDAY INN EXPRESS & SUITES
 VANDALIA, Individually,

                 Defendant.

       DEFENDANT’S MOTION TO STAY PENDING RESOLUTION OF
  MOTION DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION, AND/OR
             FAILURE TO STATE A CLAIM, AND MOOTNESS

       Defendant Old Capitol Properties, LLC, by and through it undersigned attorneys, and

pursuant to Rule 26 of the Federal Rules of Civil Procedure, respectfully moves this Court to stay

all proceedings pending resolution of Defendants' motion dismiss Plaintiff’s Amended Complaint

based on lack of subject matter jurisdiction, for failure to state a claim upon which relief may be

granted, and mootness. [Doc. 41]. In support of this motion, Old Capitol states as follows:

       1.      On August 5, 2020, Plaintiff Deborah Laufer ("Plaintiff"), filed suit against

Defendant Rick Cripe ("Cripe"), alleging that Cripe is doing business as Holiday Inn Express &

Suites in Vandalia, Illinois ("HIE&S Vandalia"). [Doc. 1].

       2.       On September 8, 2020, Old Capitol Properties, LLC ("Old Capitol"), filed its

Motion to Dismiss [Doc. 10], identifying four (4) distinct deficiencies in Plaintiff's Complaint,

including lack of subject matter jurisdiction, failure to state a claim, mootness, and failure

to name and serve the ownership of the HIE&S Vandalia. [Doc. 11]. These issues remain largely

unresolved.



                                           Page 1 of 5
                                       3:20-cv-00758-JPG
 Case 3:20-cv-00758-JPG Document 43 Filed 01/25/21 Page 2 of 5 Page ID #432
37197-1


       3.      On October 2, 2020, Plaintiff filed a Motion for Leave to Amend [Doc. 13], which

sought to partially address the first deficiency concerning identity of the parties by naming

Old Capitol, but is otherwise identical to the original Complaint.

       4.      Defendant Old Capitol opposed the amendment, asserting that naming the correct

party, Old Capitol, would be futile, because the court lacks subject matter jurisdiction, Plaintiff’s

claim is moot, and Plaintiff failed to state a claim in any event. [Doc. 21].

       5.      On October 26, 2020, the Court entered an Order denying leave to amend, and

ordering Plaintiff to address the case-dispositive deficiencies in the Complaint. [Doc. 23].

       6.      On November 26, 2020, Plaintiff filed her Response to the Motion to Dismiss.

[Doc. 24]. On December 7, 2020, Old Capitol filed a Reply in support of the original Motion to

Dismiss. [Doc. 26]. The matter was fully briefed before the court on several case-dispositive

issues. This case was subject to dismissal, with prejudice, at that time.

       7.      Plaintiff then made three separate, procedurally improper attempts to reopen

briefing on the Motion to Dismiss. [Docs 27, 30 & 33]. Old Capitol opposed these efforts as

procedurally improper. [Docs 31 & 35]. The Court correctly denied Plaintiff's repeated attempts

to deliver extraneous briefs into the court's file. [Docs 29 & 32].

       8.      However, on January 7, 2021, the Court sua sponte entered an Order vacating the

prior order denying Plaintiff leave to amend, granting Plaintiff leave to amend to change the

identity of the defendant, and granting Plaintiff seven days to file an amended complaint that

complied with Local Rule 15.1. [Doc. 36].

       9.      On January 7, 2021, Plaintiff filed her Amended Complaint identical to the original

Complaint, with the exception of naming Old Capitol as a defendant. [Doc. 37].




                                            Page 2 of 5
                                        3:20-cv-00758-JPG
 Case 3:20-cv-00758-JPG Document 43 Filed 01/25/21 Page 3 of 5 Page ID #433
37197-1


        10.     Old Capitol relied upon the timing provisions of Rule 15(a)(3) and timely reasserted

the same case-dispositive 12(b)(1) and 12(b)(6) objections with regard to the Amended Complaint.

In addition, Old Capitol was not properly served with process in this action, in violation of

Rule 4(c), nor was it asked to waive service pursuant to Rule 4(d) and, therefore, Plaintiff’s

Amended Complaint was also subject to a Rule 12(b)(4) motion.

        11.     In short, Plaintiff was given the benefit of the Court’s reconsideration of her Motion

for Leave to Amend, but did not cure any of the substantive defects in the original Complaint.

Nonetheless, prior to the expiration of the deadline for Old Capitol to respond and reassert its

case-dispositive grounds for dismissal, on January 15, 2021, the Court sua sponte issued an order

for the parties to submit a joint scheduling order. [Doc. 40].

        12.     Old Capitol respectfully suggests that a joint scheduling order will not be necessary

to resolve this matter. Plaintiff has repeatedly and openly violated the Court's rules governing

motion briefing and has, nonetheless, benefited greatly from the Court's grace in reconsidering its

prior ruling on Plaintiff's motion for leave to amend. Plaintiff still lacks standing before this Court,

and her claim, as now asserted in the Amended Complaint, should be dismissed. Plaintiff has

failed to state a claim and dismissal under Rule 12(b)(6) is appropriate. Plaintiff's claim is moot,

and there is no case or controversy to be decided.

        13.     On January 18, 2021, Old Capitol filed its Motion to Dismiss Plaintiff's Amended

Complaint, reasserting in greater depth the same legal issues concerning standing, failure to state

a claim and mootness that plagued Plaintiff's original filing. [Doc. 41]. Old Capitol does not

object to proceeding without formal service, for the sake of expediency. However, Old Capitol

does not believe that a joint scheduling order is necessary, given the posture of this case.




                                             Page 3 of 5
                                         3:20-cv-00758-JPG
 Case 3:20-cv-00758-JPG Document 43 Filed 01/25/21 Page 4 of 5 Page ID #434
37197-1


       14.     The court may grant a motion to stay discovery for a number of reasons, including

the filing of a motion to dismiss. Crawford-El v. Britton, 523 U.S. 574, 597-98 (1998). A stay of

proceedings is not automatic, but generally found appropriate while a dispositive motion is

pending. See U.S. Catholic Conference v. Abortion Rights Mobilization, Inc., 487 U.S. 72, 79-80

(1988) ("It is a recognized and appropriate procedure for a court to limit discovery proceedings at

the outset to a determination of jurisdictional matters[.]"); see also Landstrom v. Ill. Dep't of

Children & Family Servs., 892 F.2d 670, 674 (7th Cir. 1990) (affirming district court's decision to

stay discovery while the Court addressed a threshold and dispositive legal issue on a motion to

dismiss). Stays are deemed particularly appropriate where the motion to dismiss can resolve a

threshold issue such as jurisdiction, standing, or qualified immunity or where discovery may be

especially burdensome and costly to the parties. See, e.g., Dsm Desotech Inc. v. 3D Systems Corp.,

2008 U.S. Dist. LEXIS 87473, at *5 (N.D. Ill. 2008).

       15.     Here, Old Capitol believes that there is no need to engage in discovery, or

collaborate on a joint scheduling order, where this Plaintiff lacks standing before the Court, has

failed to state a claim and has asserted a moot controversy at the outset.

       WHEREFORE, Defendant Old Capitol Properties, LLC, d/b/a Holiday Inn Express &

Suites Vandalia, respectfully moves this Court for an Order staying these proceedings until

resolution of Defendant's motion to dismiss and for such other and further relief as the Court deems

just and proper.




                                            Page 4 of 5
                                        3:20-cv-00758-JPG
 Case 3:20-cv-00758-JPG Document 43 Filed 01/25/21 Page 5 of 5 Page ID #435
37197-1



                                                   Respectfully submitted,


                                                   /s/ Michael D. Schag
                                                   Michael D. Schag, #6226014
                                                   Ryan A. Kemper, #6298468
                                                   HEYL, ROYSTER, VOELKER & ALLEN, P.C.
                                                   105 West Vandalia Street
                                                   Mark Twain Plaza III, Suite 100
                                                   Edwardsville, IL 62025
                                                   Phone: 618-656-4646
                                                   Facsimile: 618-656-7940
                                                   Primary e-service: edwecf@heylroyster.com
                                                   Secondary e-service: mschag@heylroyster.com

                                                   Attorneys for Defendant
                                                   Old Capitol Properties, LLC, d/b/a Holiday Inn
                                                   Express & Suites Vandalia




                                 CERTIFICATE OF SERVICE

          I hereby certify that on January 25, 2021, a copy of the foregoing was filed using the

Court’s CM/ECF electronic filing system, which will effectuate service on all counsel of record.



                                                   /s/ Michael D. Schag

                                                 Counsel for Defendant
                                                 Old Capitol Properties, LLC, d/b/a Holiday Inn
                                                 Express & Suites Vandalia




                                            Page 5 of 5
                                        3:20-cv-00758-JPG
